Citation Nr: 1122058	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  04-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the Veteran's daughter, P., may be recognized as a helpless child of the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1992. 

This appeal to the Board of Veterans' Appeals (Board) originally arose from a March 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO, in pertinent part, denied recognition of the Veteran's daughter's, P., as a helpless child.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in June 2005; a copy of the transcript is associated with the record.  

In December 2005, October 2008, and February 2010, the Board remanded the matter for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

The Veteran is seeking helpless child status before the age of 18 of her daughter, P.  The Veteran indicates that her daughter, P., began having seizures at approximately 10 years of age.  The Veteran has also explained that P. received treatment and care for seizures prior to her 18th birthday at Robbins Air Force Base (AFB) sometime between 1989 and 1993.

The Board most recently remanded this matter in February 2010.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).  Upon review, the Board finds that there was not substantial compliance with the February 2010 remand instructions. 

First, the Board in the February 2010 remand concluded that there were outstanding treatment records from Robbins Air Force Base (AFB) between 1989 and 1993, which needed to be obtained.  The Board specified that although the AMC/RO previously submitted a PIES request for the records, the AMC/RO limited the request only to the year 1993.  Thus, the Board instructed the AMC/RO to ensure that the appropriate dates were requested and that any obtained records be those of the Veteran's dependent daughter P.

Upon remand, treatment records from Robbins AFB were associated with the claims file.  However, the records begin in 2001, which is several years after the period identified by the Veteran from 1989 to 1993.  The AMC/RO then submitted a further PIES request in July 2010 for these records.  The AMC/RO, however, again limited the request to the year 1993.  In August 2010, the National Personnel Records Center (NPRC) responded that searches of the 78th Medical Group, Robbins AFB, for 1993, were conducted, but no records were located.  The Board finds that the AMC/RO request does not substantially comply with the prior Board remand instructions as the PIES request did not include the appropriate dates. 

Accordingly, upon remand, the AMC/RO must make an additional request to obtain these records.  The AMC/RO should ensure that the request is submitted under the sponsor's (the Veteran's) social security number.  Also, the AMC/RO must send a separate request for each year from 1989 to 1993.  

Remand is also necessary to allow the Veteran another opportunity to identify all pertinent treatment records and return necessary authorizations for release of these records.  On this point, the Board's February 2010 remand instructed the RO to contact the Veteran and ask her to identify all healthcare providers who have treated her daughter, P., including Dr. King at the Medical College of Georgia and Dr. Henry at Emory University, and request that she return any necessary authorizations for release of the records.  

Subsequent to the Board remand, the AMC/RO sent her an appropriate notice letter in March 2010, requesting that she complete and return authorizations necessary to obtain the pertinent records.  In an April 2011 VCAA statement, the Veteran responded that it was her understanding that her claim would be granted with "even the mention of seizures" in the medical records.  She then wrote that because the record shows seizures, she could not understand why her claim was denied.  (The Veteran did not complete any authorizations necessary to obtain the pertinent records.)

The Board points out that contrary to the Veteran's April 2011 statement, the pertinent statute and regulations do not provide a grant of benefits based solely on a showing of seizures.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.356.  Rather, VA provides certain benefits for an unmarried child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356.  This determination is a question of fact made on the competent evidence of record in each individual case.  

Due to this apparent misunderstanding on the Veteran's part, the RO should, upon remand, provide her with another opportunity to complete any necessary authorizations for release of these highly pertinent records.

Also important, the AMC/RO must attempt to obtain outstanding Social Security Administration (SSA) records.  In particular, additional evidence was associated with the claims file after the Board's February 2010 remand.  This evidence indicates that the Veteran's daughter, P., has applied for SSA benefits.  Where there is factual notice to VA that a Veteran is receiving SSA disability benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA disability benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Baker v. West, 11 Vet. App. 163 (1998); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, the record raises a reasonable belief that the SSA records may pertain to the matter on appeal.  Thus, they should be obtained.  

Finally, a new VA examination is necessary.  The record shows that a VA examination was performed in January 2011, subsequent to the February 2010 Board remand.  The VA examiner indicated that the claims file supplied to her included "no history of the [the Veteran's] daughter."  Rather, the examiner explained, the evidence pertained only to the Veteran.  The VA examiner concluded that because she had no physical evidence to review prior to the time when the Veteran's daughter, P., turned 18, she was "unable to render the requested opinion."  

In light of the outstanding treatment records, the VA examiner's opinion is inadequate to decide the claim.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Accordingly, once all necessary record development has been completed (or it has been determined that such records are unavailable), the AMC/RO should make arrangements for the Veteran's daughter, P., to undergo a second VA medical examination, by an appropriate examiner, to determine her level of functioning, and to determine whether she was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter requesting that she provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to the remanded claim, including Dr. King at the Medical College of Georgia and Dr. Henry at Emory University.  The letter should specifically ask the Veteran to return any necessary authorizations for release of records.  

2.  After the Veteran has returned any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  

The RO should also take appropriate steps to contact the SSA and attempt to obtain any records pertinent to an award or denial of Social Security disability benefits for the Veteran's daughter, P., including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  The AMC/RO must also submit requests to the National Personnel Records Center (NPRC) for copies of all medical records for the Veteran's dependent, P.  Among the records to be obtained are any and all medical records from the Robins Air Force Base from 1989 through 1993.  The AMC/RO must make a separate request for each year from 1989 and 1993, inclusive.  Each request should reflect that dependent records are stored under the Veteran's (the sponsor's) social security number.  

The NPRC should make a concerted effort to search for dependent P.'s medical records under the Veteran's social security number.  If such records are unavailable, the NPRC should so state.  

4.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should make arrangements for the Veteran's daughter, P., to undergo a medical examination, by an appropriate physician, to determine her current level of function, and to determine whether she was permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is asked to offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that P. was permanently incapable of self-support by reason of mental or physical defect as of the date of attaining the age of 18 years.

The examiner should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the medical records  and the lay assertions.  

5.  After completing all requested action, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


